Citation Nr: 0503964	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  98-17 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for PTSD and 
assigned a 100 percent disability evaluation from December 
27, 1996, and a 30 percent disability evaluation effective 
March 1, 1997.  In October 1999, after the veteran had 
substantively appealed, the RO granted an increased rating of 
50 percent from March 1, 1997.  The appeal remains pending 
because the maximum schedular rating was not assigned.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

Additionally, the RO denied an application for increased 
compensation based on individual unemployability in October 
1999.  The veteran's representative appears to treat this 
issue as on appeal.  The appeal, however was not perfected, 
and the RO did not certify the issue on appeal.  To the 
extent this issue is being raised again, the RO should 
proceed accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5102, 5103A, 5106, 5107, 5126 
(West 2002), further development is necessary.  

In October 1998, the veteran filed a substantive appeal 
disagreeing with the 30 percent disability evaluation for 
PTSD.  He stated that he was unable to function socially or 
in personal relationships due to the disability.  On the VA 
Form 9, the veteran checked the option that he desired a 
Board hearing at a local VA office. 

In December 1998, the veteran filed an application for a 
total disability rating due to individual unemployability.  
The claim was accompanied by a favorable decision from the 
Social Security Administration finding that the veteran had 
been under a disability due in part to PTSD.  

The veteran had a VA examination in August 1998, with an 
assigned GAF of 50.  The RO obtained outpatient treatment 
notes between December 1996 and March 1999 concerning PTSD 
counseling from the Fresno VA Medical Center.  

An October 1999 rating decision denied the claim for a total 
disability rating due to individual unemployability, and 
assigned an increased disability evaluation of 50 percent for 
PTSD.  The RO also issued a supplemental statement of the 
case addressing the PTSD appeal and the individual 
unemployability matter, stating that the latter issue was 
inextricably intertwined with the PTSD issue.  

The veteran had a VA examination in August 2001, and the 
examiner stated that the PTSD disability continued to have an 
impact on the veteran's occupational abilities, social 
relatedness, and other important functions of daily 
activities.  In February 2002, the RO granted service 
connection for diabetes mellitus, and assigned a 20 percent 
disability evaluation from June 14, 2001.  

Thereafter, the record contains evidence the veteran was 
incarcerated at the Dona Ana County Detention Center in New 
Mexico, as of October 2002.  An August 2003 report of contact 
by a VA employee stated that the U.S. Marshall's Office 
reported the veteran was convicted of a felony on May 13, 
2003, and was awaiting sentencing.  

The record contains a June 2003 correspondence from the 
veteran asking that VA benefits continue for his family 
during his incarceration.  He attached a return address of 
Torrance County Detention Facility in Estancia, New Mexico.  

In response to a VCAA notice letter, the RO received an 
October 2003 letter from the veteran (with a return address 
of the Torrance County Detention Facility) indicating that he 
still desired a personal hearing and wanted to submit 
evidence.  He attached several pages of photocopied 2003 
medical records from the Corrections Corporation of America, 
which contained prescriptions of various medications, 
including Prozac and Elavil.  Another correspondence received 
in October 2003 stated that the veteran was trying to get all 
of his medical records, but he needed VA's help.  

The record contains a September 2003 VA Form 21-4193 
reporting that the veteran as a VA beneficiary was 
incarcerated at the Dona Ana County Detention Center in Las 
Cruces, New Mexico.  A records specialist noted that the 
veteran was released to the U.S. Marshall's on June 10, 2003.  

The RO sent a letter to the veteran at the Torrance County 
Detention Center concerning a local RO hearing, and in 
February 2004, the veteran did not appear.  The record 
contains a note that it appeared the veteran was not 
incarcerated as of June 2003.  

Thereafter, the RO attempted to find the correct address for 
the veteran in California, without success.  An inmate 
locater search for the Federal Bureau of Prisons contained 
indication that the veteran was located at "LA TUNA FCI," 
with a projected release date of July 2006.  

In a November 2004 statement, the veteran's representative 
stated that he had not heard from the veteran recently.  

The RO should request medical records from all three prison 
facilities identified in the record.  Also, the RO should 
determine whether the veteran can be provided either a 
hearing before a Decision Review Officer.  If RO attempts at 
gathering medical evidence are unsuccessful, it must 
chronicle as such in the record.  

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should attempt to obtain 
relevant medical records from the 
Torrance County Detention Center, the 
Dona Ana County Detention Center, and 
the La Tuna FCI.  The RO should 
determine whether the veteran can be 
provided a hearing as he sought on his 
October 1998 substantive appeal, and 
October 2003 correspondence.  

2.  Then, the RO should readjudicate 
the veteran's pending claim.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




